NO. 12-20-00253-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

ROGER ANTHONY HALEY,                                   §      APPEAL FROM THE 349TH
APPELLANT

V.                                                     §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §      HOUSTON COUNTY, TEXAS

                                      MEMORANDUM OPINION
       Roger Anthony Haley appeals his conviction for third-degree felony driving while
intoxicated following the revocation of his community supervision. In two issues, Appellant
argues that his sentence amounted to cruel and unusual punishment and the evidence is
insufficient to support the trial court’s revocation of his community supervision. We affirm.


                                               BACKGROUND
       Appellant was charged by indictment with third-degree felony driving while intoxicated.1
Pursuant to a plea agreement, Appellant pleaded “guilty” to the charges and pleaded “true” to the
enhancement allegations, which consisted of multiple prior convictions for driving while
intoxicated.     The trial court found Appellant “guilty” as charged and sentenced him to
imprisonment for five years but suspended Appellant’s sentence and placed him on community
supervision for five years.
       Subsequently, the State filed a motion to revoke Appellant’s community supervision
alleging that Appellant violated multiple terms and conditions thereof. The trial court conducted
a hearing on the matter, at which Appellant pleaded “true” to the allegations that he (1) failed to
participate in a community service restitution program for one hundred sixty hours at a minimum

       1
           See TEX. PENAL CODE ANN. §§ 49.04, 49.09(b)(2) (West Supp. 2020).
of ten hours per month and (2) failed to report to the Houston County Sheriff’s Office to serve
ten days in the Houston County Jail. Appellant pleaded “not true” to the remaining allegations.
Following the hearing, the trial court found the two above-enumerated allegations and several
other allegations in the State’s motion to be “true.”          Thereafter, the trial court revoked
Appellant’s community supervision and sentenced him to imprisonment for five years. This
appeal followed.


                               CRUEL AND UNUSUAL PUNISHMENT
       In his first issue, Appellant argues that the five-year sentence imposed by the trial court
amounts to cruel and unusual punishment. However, Appellant made no timely objection to the
trial court raising the issue of cruel and unusual punishment and has, therefore, failed to preserve
any such error. See Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (waiver with
regard to rights under the Texas Constitution); Curry v. State, 910 S.W.2d 490, 497 (Tex. Crim.
App. 1995) (waiver with regard to rights under the United States Constitution); see also TEX R.
APP. P. 33.1; Mays v. State, 285 S.W.3d 884, 889 (Tex. Crim. App. 2009) (“Preservation of error
is a systemic requirement that a first-level appellate court should ordinarily review on its own
motion[;] . . . it [is] incumbent upon the [c]ourt itself to take up error preservation as a threshold
issue.”). But even despite Appellant’s failure to preserve error, we conclude that the sentence
about which he complains does not constitute cruel and unusual punishment.
       The legislature is vested with the power to define crimes and prescribe penalties. See
Davis v. State, 905 S.W.2d 655, 664 (Tex. App.–Texarkana 1995, pet. ref’d); see also Simmons
v. State, 944 S.W.2d 11, 15 (Tex. App.–Tyler 1996, pet. ref’d). Courts have repeatedly held that
punishment which falls within the limits prescribed by a valid statute is not excessive, cruel, or
unusual. See Harris v. State, 656 S.W.2d 481, 486 (Tex. Crim. App. 1983); Jordan v. State, 495
S.W.2d 949, 952 (Tex. Crim. App. 1973); Davis, 905 S.W.2d at 664. In the case at hand,
Appellant was convicted of third-degree felony driving while intoxicated, the punishment range
for which is two to ten years. See TEX. PENAL CODE ANN. §§ 12.34(a) (West 2019), 49.04,
49.09(b)(2) (West Supp. 2020). Here, the sentence imposed by the trial court falls within the
range set forth by the legislature. Therefore, the punishment is not prohibited as cruel, unusual,
or excessive per se.




                                                  2
       Nonetheless, Appellant urges the court to perform the three-part test originally set forth in
Solem v. Helm, 463 U.S. 277, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983). Under this test, the
proportionality of a sentence is evaluated by considering (1) the gravity of the offense and the
harshness of the penalty, (2) the sentences imposed on other criminals in the same jurisdiction,
and (3) the sentences imposed for commission of the same crime in other jurisdictions. Solem,
463 U.S. at 292, 103 S. Ct. at 3011. The application of the Solem test has been modified by
Texas courts and the Fifth Circuit Court of Appeals in light of the Supreme Court’s decision in
Harmelin v. Michigan, 501 U.S. 957, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991) to require a
threshold determination that the sentence is grossly disproportionate to the crime before
addressing the remaining elements. See, e.g., McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir.
1992), cert. denied, 506 U.S. 849, 113 S. Ct. 146, 121 L. Ed. 2d 98 (1992); see also Jackson v.
State, 989 S.W.2d 842, 845–46 (Tex. App.–Texarkana 1999, no pet.).
       We first must determine whether Appellant’s sentence is grossly disproportionate. In so
doing, we are guided by the holding in Rummel v. Estelle, 445 U.S. 263, 100 S. Ct. 1133, 63
L.Ed.2d 382 (1980). In Rummel, the Supreme Court addressed the proportionality claim of an
appellant who had received a mandatory life sentence under a prior version of the Texas habitual
offender statute for a conviction of obtaining $120.75 by false pretenses. See id., 445 U.S. at 266,
100 S. Ct. at 1135. A life sentence was imposed because the appellant also had two prior felony
convictions––one for fraudulent use of a credit card to obtain $80.00 worth of goods or services
and the other for passing a forged check in the amount of $28.36. Id., 445 U.S. at 266, 100 S. Ct.
at 1134–35. After recognizing the legislative prerogative to classify offenses as felonies and,
further, considering the purpose of the habitual offender statute, the court determined that the
appellant’s mandatory life sentence did not constitute cruel and unusual punishment. Id., 445
U.S. at 285, 100 S. Ct. at 1145.
       In the case at hand, the offense committed by Appellant––third-degree felony driving
while intoxicated––is more serious than the combination of offenses committed by the appellant
in Rummel, while Appellant’s five-year sentence is less severe than the life sentence upheld by
the Supreme Court in Rummel. Thus, it is reasonable to conclude that if the sentence in
Rummel was not unconstitutionally disproportionate, then neither is the sentence assessed
against Appellant. Therefore, since we do not find the threshold test to be satisfied, we need not
apply the remaining elements of the Solem test. Appellant’s first issue is overruled.



                                                 3
                          REVOCATION OF COMMUNITY SUPERVISION
       In his second issue, Appellant argues that the evidence is insufficient to support the trial
court’s revocation of his community supervision.
       We review the trial court’s decision to revoke community supervision for an abuse of
discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Lively v. State, 338
S.W.3d 140, 143 (Tex. App.–Texarkana 2011, no pet.); In re T.R.S., 115 S.W.3d 318, 320 (Tex.
App.–Texarkana 2003, no pet.). The trial court does not abuse its discretion if the order revoking
community supervision is supported by a preponderance of the evidence; in other words, the
greater weight of the credible evidence would create a reasonable belief that the defendant
violated a condition of his or her community supervision. Rickels, 202 S.W.3d at 763–64;
Lively, 338 S.W.3d at 143. In conducting our review, we view the evidence in the light most
favorable to the trial court’s ruling. Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App.
1984); Lively, 338 S.W.3d at 143.        If a single ground for revocation is supported by a
preponderance of the evidence and is otherwise valid, then an abuse of discretion is not shown.
Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980); T.R.S., 115 S.W.3d
at 321. Furthermore, a plea of “true,” standing alone, is sufficient to support a revocation of
community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979); Parks v.
State, No. 10-08-00023-CR, 2009 WL 3645733, at *1 (Tex. App.–Waco Nov. 4, 2009, no pet.)
(mem. op., not designated for publication). That is, when a plea of “true” is entered, the
sufficiency of the evidence may not be challenged. Cole v. State, 578 S.W.2d 127, 128 (Tex.
Crim. App. 1979); Parks, 2009 WL 3645733, at *1.
       In the instant case, Appellant pleaded “true” to two of the allegations contained in the
State’s motion to revoke. These pleas of “true” were sufficient to support a revocation of
Appellant’s community supervision. See Moses, 590 S.W.2d at 470; Cole, 578 S.W.2d at 128.
Therefore, because Appellant pleaded “true” to at least one violation alleged in the State’s
motion, the trial court did not abuse its discretion in revoking his community supervision. See
Moses, 590 S.W.2d at 470; Cole, 578 S.W.2d at 128; Parks, 2009 WL 3645733, at *1.
Appellant’s second issue is overruled.




                                                4
                                                  DISPOSITION
         Having overruled Appellant’s first and second issues, we affirm the trial court’s
judgment.

                                                                GREG NEELEY
                                                                   Justice

Opinion delivered June 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 30, 2021


                                         NO. 12-20-00253-CR


                                   ROGER ANTHONY HALEY,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 349th District Court
                         of Houston County, Texas (Tr.Ct.No. 18CR-055)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.